Exhibit 10.1

 

EMPLOYMENT AGREEMENT

This Employment Agreement ("Agreement") made and entered into effective as of
February 8, 2011 (the "Effective Date"), by and between FuelCell Energy, Inc.
(the "Corporation"), a Delaware corporation with its principal office at 3 Great
Pasture Road, Danbury, Connecticut, 06813, and Arthur Bottone ("Executive"), an
individual who resides at 18844 Flat Shoals Drive, Cornelius, North Carolina
28031-7627.

WHEREAS, the Corporation desires to promote Executive to the position of
President and Chief Executive Officer and the Executive desires to accept such
promotion, commencing as of the Effective Date; and

WHEREAS, the Corporation and Executive desire to enter into this Agreement to
set forth the terms and conditions of their employment relationship; and

WHEREAS, Executive acknowledges that by executing and delivering this Agreement,
he will obtain certain rights, compensation, and benefits greater than those
that he previously received from the Corporation and that, accordingly, such
rights, compensation, and benefits constitute valid consideration to Executive.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties, the parties agree as
follows:

1.Employment. The Corporation shall employ Executive in the capacity of
President and Chief Executive Officer ("President & CEO") of the Corporation
during the term of this Agreement, and Executive hereby accepts such employment
on the terms and conditions set forth in this Agreement. Executive represents
that his employment by the Corporation pursuant to this Agreement does not
violate any other agreement, covenant or obligation to which he is a party or by
which he is bound.

2Duties. During the term of this Agreement, Executive shall perform all duties,
consistent with his position as President & CEO in order to advance the
Corporation's affairs and related business effòrts, assigned or delegated to him
by the Board of Directors of the Corporation (the "Board") and normally
associated with the position of President & CEO. He shall devote all of his full
business time, attention, energies, skills, and efforts to the advancement of
the interests and business of the Corporation. Following the Effective Date of
this Agreement, Executive shall become a member of the Board.

3.Term. The term of this Agreement shall begin on the Effective Date, and shall
expire on February 8, 2012, unless earlier terminated as provided in this
Agreement (the "Initial Term"). Upon expiration of the Initial Term and any
subsequent term or extension thereof, this Agreement shall automatically be
extended for an additional term of one (l) year, unless Executive or the
Corporation elect to terminate this Agreement in accordance with the provisions
of Section 12 of this Agreement (the "Initial Term," together with any
subsequent terms or extensions, until

--------------------------------------------------------------------------------

termination or expiration in accordance with the provisions of this Agreement,
shall be referred to as the "Employment Term").

4.Compensation. As compensation for any and all services to be rendered by
Executive to the Corporation pursuant to this Agreement, the Corporation shall
pay Executive and provide Executive with the following compensation and
benefits, which Executive agrees to accept in full satisfaction for his
services:

a.Base Salary. The Corporation shall pay Executive a Base Salary, payable in
equal installments at such payment intervals as are the usual payroll practices
of the Corporation, at an initial annual rate of $340,000, less such deductions
or amounts to be withheld as shall be required by applicable law or as may be
allowed at the request of Executive (the "Base Salary"). The Base Salary shall
be reviewed at least annually by the Compensation Committee of the Board after
the end of each fiscal year of the Corporation and shall be adjusted by such
amount, if any, as Compensation Committee of the Board, in its sole discretion,
shall determine and approve. Any such adjustment of Base Salary shall be made
effective on the date set by the Compensation Committee of the Board.

b.Bonus. Provided Executive first meets the Corporation's expectations for his
performance during the Employment Term and remains employed on the date of
payment, Executive shall be eligible for a discretionary bonus (a "Discretionary
Bonus") of up to fifty percent (50%) of his Base Salary as determined and
approved by the Board in its sole discretion based upon Executive's achievements
in meeting his performance goals and those of the Corporation for its most
recently ended fiscal year. Goals shall be established after the commencement of
the Employment Term and then in the first quarter of any subsequent fiscal year.
Any such Discretionary Bonus may be payable in cash, stock options, and/or
restricted stock upon such terms and conditions as determined by the Board. The
Corporation shall pay any such Discretionary Bonus by the end of the
[gq2qbqrcmkhf000001.jpg]first quarter of the following fiscal year. Should the
Executive no longer be employed by the Corporation on the date such
Discretionary Bonus is paid, such Discretionary Bonus shall be forfeited. As any
bonus paid to Executive is discretionary, the payment of any bonus in a year
must not be construed as requiring the payment of a bonus in any other year.

c.Benefits.

(i)Executive shall be entitled to participate, to the extent he is eligible, in
all group insurance programs, health, medical, dental, and disability
[gq2qbqrcmkhf000002.jpg]plans (including, without limitations, the Corporation's
401(k) plan), and other employee benefit plans which the Corporation may
hereafter in its sole and absolute discretion make available generally to its
senior executives (other than any incentive compensation or equity ownership
plan), but the Corporation shall not be required to establish or maintain any
such program or plan.

(ii)Executive shall be entitled to four (4) weeks paid vacation during each
calendar year, in accordance with the Corporation's vacation policies. Such
vacation may be taken at such time or times as is reasonably consistent with the

--------------------------------------------------------------------------------

Corporation's vacation policies and the performance by Executive of his duties
and responsibilities under this Agreement. Up to one week of unused vacation
time in one year may be carried over and used in the subsequent year.

(iii)Executive shall be entitled to participate in the Corporation's Equity
Incentive Plan (the "Plan"). Effective upon the execution of this Agreement, the
Board of Directors has approved a grant of restricted stock valued at $360,000.
The number of shares will be based upon the dollar value of the award approved
by the Board of Directors divided by the closing market price of the Company's
common stock on the Effective Date. This grant shall not be subject to
accelerated vesting in the event Executive is terminated for Cause pursuant to
Section 12c hereof. Executive understands and agrees that any stock rights
granted to Executive shall be subject to the provisions of the Plan and any
separate written agreements embodying the grant of the rights that are required
by the Plan. The rights shall be set forth in a separate agreement embodying the
grant of the rights which shall be otherwise in the form stipulated in the Plan.
To the extent that there is any conflict between the vesting provisions of this
Agreement and the provisions of the Plan, the provisions of this Agreement shall
govern.

d.Taxes. All compensation and benefits are subject to applicable withholding
taxes, federal, state, and local, and any other proper deductions.

e.Benefit Plans. Executive understands that the Corporation may amend, change,
or cancel its employment policies and benefit plans at any time as allowed by
law or by any applicable plan documents.

5Business Expenses. The Corporation shall pay, or reimburse Executive fòr, the
reasonable and necessary business expenses of Executive incurred in the
performance of his duties under this Agreement, provided Executive provides
timely and reasonable documentation of those expenses in accordance with the
rules and regulations of the Corporation. Any such reimbursements shall be made
no later than the last day of the calendar year following the end of the
calendar year in which such expense is incurred.

6.Compliance with Policies. Executive acknowledges and agrees that, except as
set forth in this Agreement, compliance with the Corporation's policies,
practices and procedures is a term and condition of his employment under this
Agreement.

7.Intellectual Property, Inventions and Improvements. Executive acknowledges,
covenants and agrees that the Corporation shall be the sole owner of all the
fruits and proceeds of Executive's services to the Corporation, including but
not limited to all writings, inventions, discoveries, designs, systems,
processes, software or other improvements relating to the business or products
of the Corporation, whether or not patentable, registerable, or copyrightable,
which Executive may, alone or with others, conceive, create, develop, produce or
make during or as a result of his employment with the Corporation (collectively,
the "Invention"), free and clear of any claims by Executive of any kind or
character whatsoever other than Executive's rights to compensation under this
Agreement. Executive agrees that he shall disclose each of the Inventions

--------------------------------------------------------------------------------

promptly and completely to the Corporation, and shall, at the request of the
Board, execute such assignments, certificates or other instruments as the Board
or the Corporation from time to time deem necessary or desirable to evidence,
establish, maintain, perfect, protect, enforce or defend the Corporation's
right, title and interest in or to any or all of the Inventions. Executive
acknowledges that all works of authorship (including, without limitation, works
of authorship that contain software program code) relating to the business of
the Corporation and produced during Executive's employment with the Corporation,
whether they are or are not created on the Corporation's premises or during
regular working hours, are works made for hire and are the property of the
Corporation, and that copyrights in those works of authorship are the property
of the Corporation. If for any reason the Corporation is not the author of any
such work of authorship for copyright purposes, Executive hereby expressly
assigns all of his rights in and to that work to the Corporation and agrees to
sign any instrument of specific assignment requested. Executive, whether or not
still employed by the Corporation, agrees to supply evidence, give testimony,
sign and execute all papers, and do all other legal and proper things that the
Corporation may deem reasonably necessary for obtaining, maintaining, and
enforcing patents for such Inventions and for vesting in the Corporation full
title. If Executive is no longer employed by the Corporation at such time, then
Corporation shall pay Executive his reasonable out-of-pocket expenses incurred
in connection with his providing the services rendered by him in the previous
sentence.

8.Non-Disclosure of Confidential Information.

a.Executive acknowledges that, in and as a result of his employment by the
Corporation, he will be making use of, acquiring and/or adding to the
Corporation's Confidential Information (as defined below). As a material
inducement to the Corporation to employ Executive and to pay Executive the
compensation and benefits set forth in this Agreement, Executive covenants and
agrees that he shall not, at any time during or fòllowing the term of his
employment with the Corporation, directly or indirectly divulge or disclose for
any purposes whatsoever, any Confidential Information that has been obtained by,
or disclosed to, him as a result of his employment with the Corporation. For
purposes of this Agreement, "Confidential Information" means, collectively, all
confidential matters and materials of the Corporation, including without
limitation, (i) the Corporation's proprietary information, inventions, trade
secrets, knowledge, data, know-how, intellectual property, systems, procedures,
manuals, pricing policies, operational methods and information relating to the
Corporation's products, processes, formulae, business plans, marketing plans and
strategies, pricing strategies, customer lists, and all other subject matters
pertaining to the business and/or financial affairs of the Corporation; (ii) the
Corporation's information regarding plans and strategies for research,
development, new products, future business plans, budgets and unpublished
financial statements, licenses, prices and costs; (iii) information regarding
the skills and compensation of other employees of the Corporation; and (iv)
information disclosed in confidence to the Corporation by a third party with a
duty on the Corporation to maintain the confidentiality of such information. The
term "Confidential Information" shall not include any information that (x) has
been made available generally to the public either by the Corporation or by a
third party with the Corporation's consent, unless such information became
available as a result of any action by Executive in violation of this Agreement,
any other agreement, or his obligations under law, or (y) has been made
available as a result of a final award, order, or ruling by an

--------------------------------------------------------------------------------

arbitration tribunal or a court of competent jurisdiction that has determined
that such Confidential Information may be disclosed.

b.If Executive is required by a court, arbitration tribunal, or governmental
agency (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigation demand or similar process) to disclose
any Confidential Information, Executive may disclose such Information to such
court, tribunal, or agency without liability hereunder, provided, that Executive
first provides the Corporation with notice of any such requirement(s) as
promptly as practicable, but in any case with sufficient timeliness to enable
the Corporation to seek an appropriate protective order and/or waive its
compliance with the relevant provisions of this Agreement.

9.Covenants Against Competition.

a.Non-Solicitation of Employees. While employed by the Corporation and for a
period of one (1) year, followed by a second period of one (1) year, for a total
period of two (2) years, from the date of termination of Executive's Employment
Term with the Corporation for any reason, Executive shall not directly or
indirectly solicit, induce or encourage any of the Corporation's employees to
terminate their employment with the Corporation or to accept employment with any
competitor, supplier, client, agent or broker of the Corporation, nor shall
Executive cooperate with any others in doing or attempting to do so. As used in
this paragraph, the term "solicit, induce or encourage" includes, but is not
limited to, (i) initiating communications with any employee of the Corporation
relating to possible employment or independent contractor relationship, (ii)
offering bonuses or additional compensation to encourage any employee of the
Corporation to terminate his or her employment with the Corporation and accept
employment with a competitor, supplier, client, agent or broker of the
Corporation, or (iii) referring any employee of the Corporation to recruiters,
personnel or agents employed by competitors, suppliers, clients, agents or
brokers of the Corporation. Notwithstanding the foregoing, the term "solicit,
induce or encourage", as used in this Section 9a, specifically excludes any
action by the Executive related to any of the Corporation's employees where it
is in the Corporation's best interest to terminate any such employees as in the
case of a planned reduction in force by the Corporation.

b.Non-Compete. While Executive is employed by the Corporation and fòr a period
of onc (l) year, followed by a second period of one (l) year, for a total period
of two (2) years, from the date of termination of Executive's Employment Term
for any reason, Executive shall not directly or indirectly, as a principal,
agent, contractor, employee, employer, partner, shareholder, proprietor,
investor, member, director, officer or consultant or in any other capacity,
engage in or perform any managerial or executive services (a) for any
corporation, partnership, individual or entity which is engaged in a business
competitive with the Corporation or affiliate of the Corporation, or (b) to any
customer of the Corporation or affiliate of the Corporation.

--------------------------------------------------------------------------------

c.For the purposes of this Agreement:

(i)The term "engaged in a business competitive with the Corporation" means
directly or indirectly engaging in the business of researching, developing,
designing, manufacturing, selling or distributing fuel cells or batteries or
engaging in the same or any substantially similar business as the Corporation or
any of its affiliates in any manner whatsoever within any geographic area in
which the Corporation's products or services are offered or distributed.
Executive understands and agrees that, because the Corporation is engaged in
business throughout the world, the geographic area covered by this non-compete
covenant extends throughout North America, South America, Europe, Asia and
Africa;

(ii)The term "affiliate" means any legal entity that directly or indirectly
through one or more intermediaries controls, is controlled by, or is under
common control with the Corporation; and

(iii)The term "customer" means any business, company, person, and any other
entity to whom the Corporation or any of its affiliates has provided any product
or service, whether or not for compensation, within a period of two (2) years
prior to the time Executive ceases to be employed by the Corporation.

d.Exclusion for Investments. None of the provisions of this Section 9 shall
prohibit Executive from investing in securities (i) listed on a national
securities exchange or actively traded over-the-counter so long as such
investments are not greater than five percent (5%) of the outstanding securities
of any issuer of the same class or issue or (ii) of entities engaged in a
business competitive with the Corporation so long as any such entity was not
engaged in a business competitive with the Corporation at the time Executive
madc such investment.

10.Reasonableness of Restrictions.

a.Executive has carefully read and considered the provisions of Section 8 and
Section 9, and, having done so, agrees that:

(i)The restrictions set forth in Section 8 and Section 9, including but not
limited to the character, duration, and geographical area of restriction, are
fair and reasonable and are reasonably required for the protection of the good
will and other legitimate business interests of the Corporation and its
affiliates, officers, directors, shareholders, and other employees;

(ii)Executive has received, or is entitled to receive, adequate consideration
for such obligations; and

(iii)Such obligations do not prevent Executive from earning a livelihood.

--------------------------------------------------------------------------------

b.If, notwithstanding the foregoing, any of the provisions of Section 8 or
Section 9 shall be held to be invalid or unenforceable, the remaining provisions
thereof shall nevertheless continue to be valid and enforceable as though the
invalid and unenforceable parts had not been included therein. If any provision
of Section 8 or Section 9 is determined by a court of competent jurisdiction
that the character, duration, geographical scope, or related aspects are
unreasonable in light of the circumstances as they then exist, then it is the
intention of the parties that Section 8 and/or Section 9 shall be construed by
the court in such a manner as to impose only those restrictions on the conduct
of Executive that are reasonable in light of the circumstances as they then
exist and as are necessary to assure the Corporation of the intended benefit of
this Agreement and such restrictions, as so modified, shall become and
thereafter be the maximum restriction in such regard, and the restriction shall
remain enforceable to the fullest extent deemed reasonable by such court.

11.Remedies for Breach of Executive's Covenants of Non-Disclosure and
Non-Competition. Executive recognizes and agrees that the Corporation's remedy
at law for any breach of Section 8 or Section 9 would be inadequate as such a
breach would cause irreparable harm to the Corporation, and he agrees that, for
any actual or threatened breach of such provisions, the Corporation shall, in
addition to such other remedies as may be available to it at law or in equity,
be entitled to injunctive relief and to enforce its rights by an action for
specific performance. All of the Corporation's remedies for any breach of this
Agreement shall be cumulative and the pursuit of any one remedy shall not
exclude the Corporation's pursuit of any other remedies.

12.Termination and Severance.

a.Death. In the event that Executive dies during the Employment Term, this
Agreement shall terminate automatically upon his death, upon which event
Executive's legal representatives shall be entitled to receive, and the
Corporation shall pay or cause to be paid to Executive's legal representatives,
any Base Salary and other compensation or benefits accrued but as yet unpaid on
the date of Executive's death.

b.Incapacity or Disability. If during the Employment Term, Executive is
prevented from performing the duties or fulfilling responsibilities of his
employment under this Agreement by reason of any incapacity or disability for a
continuous period of six (6) months, as determined by an independent qualified
physician selected by the Corporation and reasonably acceptable to Executive (or
his representative), then the Corporation may terminate Executive's employment
hereunder, but Executive shall continue to be eligible to receive any benefits
to which he may be entitled under the terms of any long-term disability plan or
insurance policy maintained by the Corporation for its employees generally or
for Executive specifically. In the event of such incapacity or disability, the
Corporation shall continue to pay full compensation to Executive in accordance
with the terms of this Agreement until the date of such termination of
employment.

--------------------------------------------------------------------------------

c.By Corporation for Cause. The Corporation may, upon written notice to
Executive, terminate Executive's employment hereunder for Cause (as defined
hereafter); provided that the Corporation shall first provide Executive with an
opportunity to be heard by the Board on any proposed termination for Cause by
the Board. For purposes of this Agreement, the term "Cause" shall mean (i)
Executive's material breach of this Agreement if the Corporation has notified
Executive of such breach and he has not cured such breach within 15 days of
having received such notice; (ii) Executive's material failure to adhere to any
policy of the Corporation generally applicable to employees of the Corporation
if Executive has been given a reasonable opportunity to comply with such policy
or cure his failure to comply; (iii) Executive's appropriation (or attempted
appropriation) of a business opportunity of the Corporation, including
attempting to secure or securing any personal profit in connection with any
transaction entered into on behalf of the Corporation; (iv) Executive's
misappropriation (or attempted misappropriation) of any of the Corporation's
funds or property; (v) Executive's conviction of, or the entering of a guilty
plea or plea of no contest with respect to, a felony, the equivalent thereof, or
of a lesser crime having as its predicate element fraud, dishonesty or
misappropriation of property of the Corporation; (vi) Executive's willful
misconduct or insubordination; (vii) Executive's physical or mental disability
or other inability to perform the essential functions of his position for a
consecutive six (6) month period, with or without reasonable accommodation, as
determined by an independent qualified physician selected by the Corporation and
reasonably acceptable to Executive (or his representative) if Executive is not
eligible for benefits under the terms of any long-term disability policy or
insurance policy maintained by the Corporation for its employees generally or
for Executive specifically; (viii) Executive's engaging in bad faith or gross
negligence in the performance of his duties under this Agreement as determined
in good faith by the Board; or (ix) any other conduct of Executive sufficiently
detrimental to the Corporation so as to warrant immediate termination of
Executive's employment with the Corporation.

In the event of termination for Cause of Executive's employment, Executive's
right to receive compensation and other benefits hereunder (other than any Base
Salary and any vacation accrued but as yet unpaid on the effective date of such
termination) shall terminate on the effective date of such termination, and
Executive shall not be entitled to any severance payments or other benefits.

d.Termination by the Corporation without Cause. The Corporation may elect to
terminate Executive's employment at any time without Cause upon written notice
to Executive. In the event of such termination without Cause, Executive shall be
entitled to a severance payment in an amount equal to two (2) years of (i)
Executive's Base Salary as of the date of termination plus (ii) the average of
the bonuses paid Employee since the Inception of the Agreement. Such severance
payment shall be made over the six month [gq2qbqrcmkhf000003.jpg]period
beginning on the Executive's date of termination of employment, with payments
made to the Executive in equal installments during each of the Corporation's
usual pay periods during such six month period.

--------------------------------------------------------------------------------

Payments under this Paragraph (d) in excess of two (2) times the lesser of

(i)the sum of the Executive's annualized compensation based upon the annual rate
of pay for services provided to the Corporation for the taxable year of the
Executive preceding the taxable year of the Executive in which the Executive has
a separation from service with the Corporation (adjusted for any increase during
that year that was expected to continue indefinitely if the Executive had not
separated from service), or

(ii)the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401 (a)(17) of the Code for the year in which the Executive
has a separation from service

shall be subject to the payment timing restrictions set forth in Section 12(n)
of this Agreement.

For purposes of this Agreement, the Executive's termination of employment must
constitute a separation from service under Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code"), and its accompanying regulations.

e.Nonrenewal of Agreement. The Corporation may elect to not renew or extend this
Agreement at any time without cause upon written notice to Executive not later
than thirty (30) days prior to the end of any Initial Term or any extended
Employment Term. In the event of a nonrenewal or non-extension pursuant to this
Paragraph, Executive's rights to receive compensation and other benefits (other
than any Base Salary and vacation accrued but as yet unpaid on the effective
date of such termination) shall terminate at the expiration of the Initial Term
or Employment Term. In the event of such termination, Executive shall be
entitled to a severance payment following the end of such Initial Term or
Employment Term in an amount equal to the amounts specified in Section 12(d).

f.By Executive for Good Reason. Executive may, at his option, upon at least
thirty (30) days written notice to the Corporation, terminate his employment
hereunder fòr Good Reason. The Executive shall be considered to have terminated
his employment for Good Reason if the separation from service occurs during the
one year period following the initial existence of one or more of the following
conditions arising without the consent of the Executive:

 

(l)

a material diminution in the Executive's base compensation;

 

(2)

a material diminution in the Executive's authority, duties, or responsibilities;

 

(3)

a material diminution in the authority, duties, or responsibilities of the
Executive such that that Executive is required to report to a corporate officer
or employee instead of reporting directly to the board of directors of
Corporation;

--------------------------------------------------------------------------------

 

(4)

a material diminution in the budget over which the Executive retains authority;

 

(5)

a material change in the geographic location at which the Executive must perform
the services; or

 

(6)

any other action or inaction that constitutes a material breach by the
Corporation of this Agreement.

Upon any termination by Executive under this Paragraph (f), the Corporation
shall be obligated to pay Executive the severance payments specified in Section
12(d).

For this provision to apply, the Executive must provide notice to the
Corporation of the existence of the condition constituting a Good Reason within
a period not to exceed ninety (90) days of the initial existence of the
condition, upon the notice of which the Corporation must be provided a period of
at least thirty (30) days during which it may remedy the condition and not be
required to pay the amount due under this Paragraph (f).

[gq2qbqrcmkhf000004.jpg]g.By Executive Following Change of Control. Executive
may, at his option, upon thirty (30) days written notice to the Corporation,
terminate his employment hereunder for Good Reason (as defined in Section 12(f)
above) following a Change of Control of the Corporation. Upon any termination by
Executive under this Paragraph (g), the Corporation shall be obligated to pay
Executive the amounts specified in Section 12(d). Termination by Executive
pursuant to this paragraph shall not be deemed a voluntary termination by
Executive pursuant to Section 12(j) hereof.

h.Change of Control Defined. For purposes of this Agreement, a "Change of
Control" shall be deemed to have occurred if the transaction is of a nature that
would be required to be reported in response to Item I(a) of the Current Report
on Form 8-K, as in effect on January l, 2003, pursuant to Section 13 or 15(d) of
the Securities Exchange Act of 1934 (the "Exchange Act"); provided that, without
limitation, such a "Change of Control" shall be deemed to have occurred if: (i)
a third Person, including a "group" as such term is used in Section 13(d)(3) of
the Exchange Act, other than the trustee of any employee benefit plan of the
Corporation, becomes the beneficial owner, directly or indirectly, of 35% or
more of the combined voting power of the Corporation's outstanding voting
securities ordinarily having the right to vote for the election of directors of
the Corporation; (ii) during any period of twenty-four (24) consecutive months
individuals who, at the beginning of such consecutive twenty-four (24) month
period, constitute the Board of Directors of the Corporation (the "Board") cease
for any reason (other than retirement upon reaching normal retirement age,
disability, or death) to constitute at least a majority of the Board; provided
that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Corporation's shareholders, was
approved by a vote of at least three quarters of the directors comprising the
Incumbent Board shall be, for purposes of this Agreement, considered as though
such person were a member of the Incumbent Board; or (iii) the Corporation shall
cease to be a publicly owned corporation having its outstanding Common Stock
listed on the New York Stock Exchange or quoted in the NASDAQ National or Small
Cap Market System, except where the delisting is related to a private purchase
of the Corporation's stock by a group consisting of the Corporation's current
officers.

--------------------------------------------------------------------------------

For these purposes, a "Change of Control" also shall not be deemed to have
occurred where, with respect to any transaction otherwise constituting a "Change
of Control," Executive is reasonably expected to maintain his existing position
as President and CEO with the Corporation.

For these purposes, Incumbent Board means the Board as in existence twenty-four
(24) months prior to the date the action is being considered. Notwithstanding
the foregoing, if the Incumbent Board specifically determines that any
transaction does not constitute a Change of Control for purposes of this
Agreement such determination shall be conclusive and binding.

i.Person Defined. For purposes of this Agreement, the term "Person" means any
individual, corporation, association, partnership, limited partnership, limited
liability company, limited liability partnership, organization, business, joint
venture, sole proprietorship, governmental agency, entity or subdivision or
other entity of any kind or nature.

j.Voluntary Termination by Executive. Executive may, at his option, upon thirty
(30) days prior written notice to the Corporation, terminate his employment
hereunder. In the event of a voluntary termination of his employment by the
Executive pursuant to this Paragraph (j), Executive's rights to receive
compensation and other benefits (other than any Base Salary and vacation accrued
but as yet unpaid on the effective date of such termination) shall terminate on
the effective date of such termination, and Executive shall not be entitled to
any severance payments or other benefits.

k.Eligibility for Severance: Requirement of Release. Except as provided in
Sections 12(d), 12(e), 12(1), and 12(g), Executive shall not be eligible for or
entitled to any severance payments in the event of termination of his employment
hereunder. No severance shall be paid under this Agreement unless Executive
first executes and agrees to be bound by a release of all claims, on a form
provided by the Corporation, which releases any and all claims that Executive
has or might have against the Corporation and which contains terms customary in
such agreements. If the Corporation does not receive an executed release prior
to the date occurring sixty (60) days after the date of termination of the
Executive's employment with the Corporation (including within such sixty day
period any applicable revocation period), the Corporation shall have no
obligation to make severance payments to the Executive.

l.Resignation. In the event of termination of his employment other than for
death, Executive shall be deemed to have resigned from all positions held in the
Corporation, including without limitation any position as a director, officer,
agent, trustee, or consultant of the Corporation or any affiliate of the
Corporation. Upon request of the Corporation, Executive shall promptly sign and
deliver to the Corporation any and all documents reflecting such resignations as
of the date of termination of his employment.

--------------------------------------------------------------------------------

m.Compliance with Section 409A of the Code. Notwithstanding anything to the
contrary in this Agreement, to the extent that the Corporation in the exercise
of its reasonable judgment shall determine that Section 409A of the Code,
applies to any amounts payable under this Section 12, then any such amounts
shall be paid in such fashion and at such times so as to ensure that the
Corporation and Executive are in compliance with Section 409A of the Code.

n.Six Month Delay for Specified Employee. In the event that any stock of the
Corporation or any entity within the same controlled group (as defined in
Section 414(b) of the Code), is publicly traded on an established securities
market as defined in Section 1.409A-1(i) of the Regulations under Section 409A
of the Code, distributions to the Executive will not be made until the date that
is six (6) months plus one day after the Executive's date of separation from
service, or, if earlier than the end of the six-month period, the date of the
death of the Executive, if the Executive is a Specified Employee. Any payments
delayed under this Paragraph (n) shall be paid in a single lump sum payment on
such date. For purposes of this Paragraph (n), "Specified Employee" means a key
employee (as defined in Code Section 416(i) without regard to paragraph (5)
thereof) of the Corporation or any affiliated organization with employees in the
United States. The Executive will be considered a key employee for the period
commencing April 1 and ending on the March 31 thereafter if he was a key
employee on the previous December 3 1 and such designation shall be effective
solely for that period.

O.Compliance with Section 162(m). In no event shall any payment be made under
this Agreement that shall exceed the limitations of Section 162(m) of the Code
and any regulations thereunder applicable to the Corporation.

13.Vesting upon Change of Control. Any stock options and restricted stock
granted to Executive by the Corporation shall accelerate and immediately vest
upon the occurrence of the fòllowing events: if (a) any "person," as such term
is used in Sections 13(d) and 14(e) of the Securities and Exchange Act of 1934,
as amended (the "Exchange Act") (other than the Corporation, any trustee or
other fiduciary holding securities under an employee benefit plan of the
Corporation, or any corporation owned directly or indirectly by the stockholders
of the Corporation in substantially the same proportion as their ownership of
stock in the Corporation) is or becomes the "Beneficial Owner" (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 50% or more of the combined voting power of the
Corporation's then outstanding securities (other than as a result of
acquisitions of such securities from the Corporation); (b) individuals who, as
of the date hereof, constitute the Board of Directors of the Corporation (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director after the date hereof whose
election, or nomination for election by the Corporation's stockholders, was
approved by a majority of the directors then comprising the Incumbent Board
(other than an election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the directors of the Corporation) shall be, for
purposes of this Agreement, considered to be a member of the Incumbent Board;
(c) the stockholders of the Corporation approve a merger or consolidation of the
Corporation with any other corporation, other than (i) a merger or consolidation
that would result in the voting securities of the Corporation

--------------------------------------------------------------------------------

outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation or (ii) a merger or consolidation effected to
implement a recapitalization of the Corporation (or similar transaction) in
which no "person" (as defined above, acquires more than 20% of the combined
voting power of the Corporation's then outstanding securities; or (d) the
stockholders of the Corporation approve a plan of complete liquidation of the
Corporation or an agreement for the sale or disposition of the Corporation of
all or substantially all of the Corporation's assets. To the extent permitted by
applicable law, Executive shall be entitled to exercise, for a period of 12
months from the effective date of termination of his employment, all of his
stock options and restricted grants, which vest pursuant to this Section or were
otherwise vested prior to the termination of his employment.

14.Payment or Benefit in Connection with Change of Control.

a.Notwithstanding any other provision of this Agreement, in the event that any
payment or benefit received or to be received by the Executive (i) is deemed to
be in connection with a Change of Control (whether payable pursuant to the terms
of this Agreement or any other plan, arrangement or agreement with the
Corporation, its successors, any person whose actions result in a Change of
Control or any corporation ("Affiliates") affiliated (or which, as a result of
the completion of the transactions causing a Change of Control will become
affiliated) with the Corporation within the meaning of Section 1504 of the Code
(collectively with the payments and benefits pursuant to this Agreement if
deemed to be paid pursuant to a Change of Control, "Total Payments") and (ii) is
determined by the Corporation's independent certified accounting firm (the "Tax
Advisor") that such amount exceeds 2.99 times the base amount (as such term is
defined under Section 280G(b)(3) of the Code) but that is less than 4 times the
base amount and that an excise tax is payable by Executive under Section 4999 of
the Code, then the amount of payments to the Executive shall be reduced so that
the payments do not exceed the limits then set forth in Section 280G of the
Code.

b.Notwithstanding any other provisions of this Agreement or the provisions of
Section (a) above, in the event that the Total Payments received or to be
received by Executive in connection with a Change of Control would be subject
(in whole or part), to an excise tax pursuant to Section 4999 of the Code (such
tax hereinafter referred to as the "Excise Tax") because the amount of the Total
Payments equals or exceeds four (4) times the base amount (as such term is
defined under Section 280G(b)(3) of the Code), then the Total Payments shall be
grossed up to the extent necessary to reflect any Excise Taxes due by Executive
and the income taxes attributable thereto so that the Executive will be entitled
to a net amount equal to the Total Payments (the "Grossed-Up Payment"). For
purposes of determining whether and the extent to which the Total Payments will
be subject to the Excise Tax, (i) no portion of the Total Payments the receipt
or enjoyment of which Executive shall have effectively waived in writing prior
to the date of this termination of employment shall be taken into account, (ii)
no portion of the Total Payments shall be taken into account which in the
opinion of tax counsel selected by Corporation does not constitute a "parachute
payment" within the meaning of Section 280G(b)(2) of the Code, (including by
reason of Section 280(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no

--------------------------------------------------------------------------------

portion of such Total Payment shall be taken into account which constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the base amount as defined in
Section 280G(b)(3) of the Code allowable to such reasonable compensation, and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by Corporation in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code. Prior to the
thirtieth day following the date of Executive's termination of employment,
Corporation shall provide Executive with its calculation of the amounts referred
to in this Section and such supporting materials as are reasonably necessary for
Executive to evaluate Corporation's calculations but the Corporation's
calculations shall be used for purposes of any payments pursuant to this
Section.

c.If the Corporation's Tax Advisor determines that the Total Payments received
or to be received by Executive fall under subparagraph (a) above and upon audit
by the Internal Revenue Service the IRS determines that an Excise Tax is due and
payable due to the amount of the Total Payments received by Executive, then the
Corporation agrees to make a Grossed-Up Payment calculated in the same manner as
provided in subparagraph (b).

d.In the event of any IRS audit concerning to the Total Payments payable or paid
to Executive, the Corporation may in its sole discretion choose to respond to
the audit. If the Corporation chooses not to respond, then it shall be the sole
responsibility of Executive to respond to the audit.

e.Any payment for a gross up of taxes made under Paragraph (b) above will be
made no later than by the end of the calendar year next fòllowing the calendar
taxable vear in which the Executive remits the related taxes.

15.Waiver. A party's failure to insist on compliance or enforcement of any
provision of this Agreement shall not affect the validity or enforceability or
constitute a waiver of future enforcement of that provision or of any other
provision of this Agreement by that party or any other party.

16.Governing Law. This Agreement shall in all respects be subject to, and
governed by. the laws of the State of Connecticut without reference to its
conflict of laws

17.Severability. Subject to the provisions of Section 18, Executive and the
Corporation agree that the invalidity or unenforceability of any provision in
the Agreement shall not in any way affect the validity or enforceability of any
other provision and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision had never been in the Agreement.

18.Judicial Modification. If a court of competent jurisdiction determines that
the character, duration, geographic scope, activity and/or subject of the
provisions in Sections 8, 9, or 10 of this Agreement is or are unreasonable
under the circumstances as they then exist, then Executive and the Corporation
agree that such provisions should be limited and reduced, and request that any
reviewing court limit and reduce such provisions, so as to make them enforceable
under applicable law to assure the Corporation of the intended maximum benefit
of such provisions under this Agreement.

--------------------------------------------------------------------------------

19.Notice. Any and all notices required or permitted herein shall be in writing
and shall be deemed to have been duly given (a) when delivered if delivered
personally, (b) on the fifth day following the date of deposit in the United
States mail if sent first class, postage prepaid, or by certified mail, or (c)
one day after delivery to a nationally recognized overnight courier service. The
parties' respective addresses for such notices shall be those set forth below,
or such other address or addresses as either party may hereafter designate in
writing to the other.

 

If to the Corporation:

 

FuelCell Energy, Inc

 

 

Great Pasture Road

 

 

Danbury, CT  06813

 

 

Attention: Chairman of the Board of Directors

 

 

Facsimile No.: (203) 825-6100

 

 

 

With a copy to:

 

Robinson & Cole LLP

 

 

Financial Centre

 

 

1055 Washington Boulevard

 

 

Stamford, CT  06901-2305

 

 

Attention:  Richard A Krantz, Esq.

 

 

Fascimile No.:  (203) 462-7599

 

 

 

If to Employee:

 

Arthur Bottone

 

 

18844 Flat Shoals Drive

 

 

Cornelius, North Carolina  28031-7626

 

20.Assignment. This Agreement shall inure to the benefit of, and shall be
binding upon, the parties hereto and their respective successors, assigns,
heirs, and legal representatives, including any entity with which the
Corporation may merge or consolidate or to which all or substantially all of its
assets may be transferred. The duties and covenants of Executive under this
Agreement, being personal, may not be delegated.

21.Amendments. This Agreement may be amended at any time by mutual consent of
the parties hereto, with any such amendment to be invalid unless in writing and
signed by the Corporation and Executive and expressly referring to this
Agreement.

22.Entire Agreement. This Agreement contains the entire agreement and
understanding by and between Executive and the Corporation with respect to the
employment of Executive and supersedes all existing agreements between the
Corporation and Executive with respect to such subject matter. No
representations, promises, agreements, or understandings, written or oral,
relating to the employment of Executive by the Corporation, or any of its
officers, directors, employees, or agents, not contained herein shall be of any
force or effect, provided that, Sections 5, 6, 7, 8, and 9 shall be supplemental
to any other agreement of Executive with the Corporation related to the matters
identified therein.

23.No Undue Influence• Construction. This Agreement is executed voluntarily and
without any duress or undue influence. Executive acknowledges that he has read
this Agreement and executed it with his full and free consent. No provision of
this Agreement shall be construed against any party by virtue of the fact that
such party or its counsel drafted such provision or the entiretv of this
Agreement.

--------------------------------------------------------------------------------

24.References to Gender and Number Terms. In construing this Agreement, feminine
or number pronouns shall be substituted for those masculine in form and vice
versa, and plural terms shall be substituted for singular and singular for
plural in any place in which the context so requires.

25.Counterparts: Headings; Sections. This Agreement may be executed in multiple
counterparts, each of which shall be considered to have the force and effect of
any original but all of which taken together shall constitute but one and the
same instrument. The various headings in this Agreement are inserted for
convenience only and are not part of the Agreement. All references to "Sections"
and "Paragraphs" in this Agreement refer to the various corresponding sections
and paragraphs of this Agreement.

26.Survival. The covenants and agreements contained in Sections 5 through 10
shall survive any termination of Executive's employment with the Corporation.

27.[gq2qbqrcmkhf000005.jpg]Arbitration: Waiver of Trial by Jury. Executive and
the Corporation shall submit any disputes arising under this Agreement to an
arbitration panel conducting a binding arbitration in Hartford, Connecticut or
at such other location as may be agreeable to the parties, in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association in effect on the date of such arbitration (the "Rules"),
and judgment upon the award rendered by the arbitrator or arbitrators may be
entered in any court having jurisdiction thereof; provided, however, that
nothing herein shall impair the Corporation's right to seek equitable relief in
any court for any breach or threatened breach of Section 8 or Section 9. The
award of the arbitrators shall be final and shall be the sole and exclusive
remedy between the parties regarding any claims, counterclaims, issues or
accountings presented to the arbitration panel. The parties hereto further agree
that the arbitration panel shall consist of one (l) person mutually acceptable
to the Corporation and Executive, provided that if the parties cannot agree on
an arbitrator within thirty (30) days of filing a notice of arbitration, the
arbitrator shall be selected by the manager of the principal office of the
American Arbitration Association serving Hartford County in the State of
Connecticut. Each party will pay for the fees and expenses of its own attorneys,
experts, witnesses, and preparation and presentation of proofs and post-hearing
briefs (unless (i) the party prevails on a claim for which attorney's fees and
expenses are recoverable under the Rules and those amounts are included as part
of the award or (ii) Executive prevails on a claim for breach of this Agreement
after the Corporation has terminated Executive pursuant to Section 12c hereof,
in which case, the Corporation will pay for Executive's above described fees and
expenses related to such claim). Any action to enforce or vacate the
arbitrator's award shall be governed by the federal Arbitration Act, if
applicable, and otherwise by applicable state law. If either the Corporation or
Executive pursues any claim, dispute or controversy against the other in a
proceeding other than the arbitration provided for herein, the responding party
shall be entitled to dismissal or injunctive relief regarding such action and
recovery of all costs, losses and attorney's fees related to such action.
Executive acknowledges and expressly agrees that this arbitration provision
constitutes a knowing and voluntary waiver of trial by jury in any action or
proceeding to which Executive and the Corporation may be parties arising out of
or pertaining to this Agreement.

THE NEXT PAGE IS THE SIGNATURE PAGE

--------------------------------------------------------------------------------

IN WIINESS WHEREOF, the Corporation and Executive have duly executed this

 

CORPORATION:

 

 

 

 

 

 

 

 

 

 

 

 

 

FUELCELL ENERGY, INC. WITNESS:

 

WITNESS:

 

 

 

 

 

/s/ Darrell Bradford

 

 

 

 

 

By:

 

/s/ R. Daniel Brdar

 

 

Name:

 

R. Daniel Brdar

 

 

Name:

Darrell Bradford

 

 

 

 

 

 

 

 

 

Date:

 

February 8, 2011

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

WIINESS:,

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

/s/ Arthur Bottone

 

 

/s/ Darrell Bradford

Name:

 

Arthur Bottone

 

 

Name:

Darrell Bradford

 

2/8/11

 

 

 

 

 

 

 

 